IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-68,604-01


EX PARTE RICKEY BACCUS TAYLOR, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W-401-80591-03-A IN THE 401ST DISTRICT COURT

FROM COLLIN COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and indecency with a child and sentenced to forty years and twenty  years' imprisonment,
respectively.  The Fifth Court of Appeals affirmed his convictions.  Taylor v. State, No. 05-05-457-CR (Tex. App. - Dallas, delivered June 7, 2006, no pet.).
	Applicant contends that his trial counsel rendered ineffective assistance in several respects.
The trial court has determined that trial counsel was ineffective in only one of those instances, in that
counsel failed to object to the jury instruction allowing the jury to find Applicant committed
indecency with a child without requiring that the jury be unanimous as to the theory of commission. 
However, we find that the record does not support the trial court's conclusion that Applicant was
harmed by counsel's failure to object to the jury charge relating to the indecency with a child offense. 
We further find that the record does support the trial court's findings that counsel was not ineffective
as to Applicant's other allegations.  All relief is denied.
Delivered: November 26, 2008
Do Not Publish